Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
The application has been amended as follows: claims 1, 3-4, 6-16 remain pending in the application and claims 12-16 are withdrawn and claim 1, 3-4, 6-11 are examining below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ball et al (US 2017/0066147) hereinafter Ball in view of Tsegenidis (US 2020/0136799) and Panagiotopoulou (US 2021/0146562).
Regarding claim 1, Ball shows a razor system (Figures 1-5) comprising:
a handle (101);
a blade cartridge removably attachable to the handle (Figure 2 and Para. 16 “removed”) and including a plurality of blades (Para. 3 “blades”) and a first microprocessor (Para. 5 “an electronic ID to allow the electronic circuit inside of the blade to positively identify that blade” and Para. 23 “a digital circuit that is programmed with a unique identifier representative of a unique razor blade cartridge” which intrinsically has a microprocessor to identify the blade) for collecting, storing and transferring data (as the claim is written, it is not clear how the data is collected and stored  and what the data is collected and stored…Therefore, Para. 23 of Ball “the digital number can then be transmitted…sent wirelessly…The number can be stored” and collected that meets the claim. See https://www.dictionary.com/browse/collect that is to receive), and the first microprocessor uniquely identifying the blade cartridge and the data (Para. 23 “a unique identifier representative of a unique razor blade cartridge”  and Para. 33 “a cartridge identifier …an electronic unique identifier”);
a second microprocessor (301, Paras. 28-32) in the handle for collecting, storing and transferring data, and the first microprocessor and the second microprocessor both structured for communicating with each other including sending and receiving the data therebetween;
a second rechargeable power source in the handle for powering the second microprocessor (Para. 32); and
Ball also discusses a razor base, but Balls fails to discuss a pivotal mount between the cartridge and the handle and the base structured for wireless charging of the first rechargeable power source and the second rechargeable power source.
Tsegenidis shows a razor system that has a cartridge pivotally mounting to a handle (Figures 8-9 and Para. 88 “pivot”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the mounting means between the handle and the cartridge of Ball to have a pivot, as taught by Tsegenidis, in order to allow the cartridge easily move against user’s skin.   
Furthermore, Tsegenidis also shows a battery in a cartridge (520, Para. 73) to power various electronics. 
In addition, Panagiotopoulou teaches a razor apparatus including a charging base (e.g., 18, Para.29) for wireless charging of a power source for electronic elements in the handle and the cartridge.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a power source in the blade cartridge as taught by Tsegenidis to power various electronics in the blade cartridge separately from various electronics in the handle on Ball to minimize recharging of the power sources. Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a charging base as taught by Panagiotopoulou on the modified Ball for recharging the first and second rechargeable power sources. 
Regarding claim 3, the modified system of Ball shows the first microprocessor and the second microprocessor communicate with each other using near field communication since the microprocessors of Ball use contactless exchange of data over short distances (Para. 5 of Ball).
Regarding claim 4, the modified system of Ball shows that the first microprocessor includes a near field communication chip and the second microprocessor includes a near field communication chip, and the near field communication chips allowing wireless communication between the first and second microprocessors, including transferring and receiving the data, and storing the data (Para. 5 of Ball “digital (e.g., an encoded number accessed via a serial connection between the cartridge and razor handle). In some particular embodiments, the electronic ID is transmitted wirelessly using a very low power near field communication system (similar to NFC tags) between the cartridge and the handle” (emphasis added). Also, see the discussion in claim 1 for transferring and receiving, and storing the data).
Regarding claim 6, the modified system of Ball shows that the charging base is structured and disposed for wirelessly communicating with the first microprocessor in the blade cartridge and the second microprocessor in the handle (Paras. 36-37 of Panagiotopoulou).
Regarding claims 7-8, as seen in Figure 4 of Ball, all devices are communicated via wireless, therefore, the modified system of Ball shows that the charging base is further structured and disposed for communicating with an electronic computer device (402, 405, Figure 4, Para. 35 of Ball and see the discussion of charging base in claim 1 above).
Regarding claim 9, the modified system of Ball shows that the electronic computer device communicates with a cloud-based service (Para. 37 of Ball “a remote server 404…cloud-based server”).
Regarding claim 10, the modified system of Ball shows that the electronic computer device communicates with the Internet (see the cloud-based service in claim 9 above and Para. 39 of Ball “internet”).
Regarding claim 11, the modified system of Ball shows that the electronic computer device is a smartphone (Paras. 30 and 36 of Ball “smart phone”).
Claims 1, 3-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ball in view of Tsegenidis and Panagiotopoulou  and further in view of Antonakou (US 2020/0107626).
This is an alternative rejections if one is argued that the modified system of Ball’s first microprocessor is not for collecting, transferring data, then the rejection below is applied.
Regarding claims 1, 3-4, 6-11 , the modified system of Ball shows all of the limitations as stated above, but it is not clear that the first microprocessor in the cartridge is for collecting data. Examiner notes that Ball discusses usage information or data of the cartridge that is helpful in tracking the razor blade cartridge remaining life/capacity left (Para. 41), but it is not clear how the cartridge is being tracked. 
Antonakou discusses collecting number of usages of a cartridge via a stroke sensing element, for example, a camera or a sensing element (Para. 67 “The notification may also be based on the number of user strokes detected by a stroke sensing element coupled to or a part of the cartridge 14”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of Ball to have a sensing element or camera to collect number of usages or strokes in a cartridge, as taught by Antonakou, since this is an alternative known way to track the number of usages for the same purpose. In doing, the first microprocessor in the cartridge can collect, store, and transfer data.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground rejections with the new art, Ball and Antonakou.
However, if Applicant believes that the claimed invention’s system different from the prior art’s system or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/25/2022